Citation Nr: 1131754	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, including as a result of exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for hypertension, including as a result of exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, found that new and material evidence had been received sufficient to reopen a previously denied claim for service connection for a heart disorder, but denied on the merits service connection for a heart disorder.  It also denied service connection for hypertension.

This case was previously before the Board in March 2010, at which time the Board found that new and material evidence had been received to reopen a previously denied claim for a heart disorder, and remanded the issues of service connection currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

As support for his claim, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2009.  The transcript of the hearing has been associated with the claims file and has been reviewed. 

In a January 2009 rating decision, the RO denied service connection for posttraumatic stress disorder.  The Veteran did not perfect an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2010).  Therefore, it is not before the Board.

The Board notes that a June 2010 VA examination was provided to the Veteran, after which the RO failed to issue a supplemental statement of the case (SSOC) concerning the Veteran's claim for entitlement to service connection for a heart disorder.  See 38 C.F.R. § 19.31.  However, as the Board is granting service connection for a heart disorder, the Veteran would not be prejudiced by the Board's initial consideration of this evidence.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  The Veteran has a currently diagnosed disability of coronary artery disease status post coronary artery bypass graft (CABG) surgery.

3.  There is medical evidence of a current diagnosis of hypertension.

4.  Although the Veteran has been diagnosed with hypertension, this disease is not on the list of diseases presumptively associated with herbicide exposure.

5.  There is no probative medical evidence suggesting that the Veteran's hypertension is due to his presumed exposure to Agent Orange or other chemicals in Vietnam.

6.  There is probative evidence against a link between the Veteran's hypertension and military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease as due to exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the August 2007 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the August 2007 VCAA notice letter prior to the November 2007 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  The Veteran and his representative also have submitted statements in support of his claim.  Additionally, the Veteran was provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  Finally, he was provided a VA examination in connection with his claim.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, in the March 2010 remand, the RO was instructed to request from the Veteran information concerning any VA and private treatment records concerning his heart disorder and hypertension; to obtain any such VA and private treatment records; and to provide the Veteran VA examinations of his heart and hypertension to determine the nature and etiology of these disabilities.  In this respect, the RO sent the Veteran a request for private treatment records in May 2010, to which the Veteran failed to respond.  Further, the Veteran was provided a VA examination in June 2010.  The Board finds that the June 2010 VA examination report substantially complies with the Board's March 2010 remand directives as the VA examiner responded to the questions posed in the March 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

Further, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).





A.  Heart Disorder

In this case, the Veteran asserts that his currently diagnosed heart disorder was incurred in service, including as due to exposure to Agent Orange during his period of service in Vietnam.  See, e.g., videoconference hearing transcript dated in October 2009.  

As already discussed above, the threshold criterion for service connection is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination dated in June 2010 provided a diagnosis of coronary artery disease status post CABG.  VA treatment records also show treatment for a heart disorder.  Thus, the evidence of record confirms that the Veteran currently has a heart disorder, including coronary artery disease.

In service, the Veteran's STRs show no complaints, diagnoses, or treatment of coronary artery disease or symptomatology thereof.

Post-service, private treatment records from Methodist Central Hospital show that the Veteran underwent a CABG surgery in December 2000 for coronary artery disease.  Surgical notes documented significant 2-vessel disease.  A VA chest X-ray dated in February 2003 noted an impression of status post cardiac surgery, with no evidence for acute process.  A March 2007 VA treatment record indicated an assessment of coronary artery disease.  A May 2007 VA exercise tolerance test was electrocardiographically negative for exercise-induced myocardial ischemia.   

As noted above, the Veteran is presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, as discussed above, in August 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease (including atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery) to the list of diseases associated with exposure to herbicide.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

Furthermore, the June 2010 VA examiner's medical nexus opinion supports the Veteran's assertion that his coronary artery disease is due to exposure to Agent Orange.  Specifically, the June 2010 VA examiner opined that the Veteran's ischemic heart disease is likely to be the result of exposure to Agent Orange.

Thus, based on the analysis above, the Board finds that the Veteran currently has coronary artery disease, and that the criteria for service connection for coronary artery disease as due to exposure to herbicides have been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.	

B.  Hypertension

In this case, the Veteran asserts that his hypertension was incurred in service, including as due to exposure to Agent Orange during his period of service in Vietnam.  See, e.g., videoconference hearing transcript dated in October 2009.  

As already discussed above, the threshold criterion for service connection is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination dated in June 2010 provided a diagnosis of hypertension.  VA treatment records also show treatment for hypertension.  Thus, the evidence of record confirms that the Veteran currently has hypertension.

With respect to presumptive service connection due to Agent Orange exposure, although the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  This does not, however, preclude the Veteran from establishing his entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this regard, a review of the Veteran's STRs reveals a March 1970 self-report of a history of hypertension, with an evaluation of blood pressure prior to a dental procedure.  The evaluation showed blood pressure readings of 112/70 in the right arm while sitting, and 112/70 and 110/70 in the left arm while sitting.  Nevertheless, STRs are completely silent with regard to treatment for, and diagnosis of, hypertension, or any symptomatology thereof, in service.  38 C.F.R. § 3.303.  Significantly, his separation examination in November 1970 found his cardiovascular system to be normal and documented a blood pressure reading of 128/78.  However, because the Veteran served in the Republic of Vietnam during his period of service during the Vietnam War era, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds that the Veteran suffered an in-service injury of presumed exposure to herbicides.

Post-service, there is no notation of a diagnosis of hypertension until March 2007, when a VA treatment record indicated reports from the Veteran that he was supposed to be on medication for hypertension, but that he did not remember which medications because he was diagnosed years ago.  A July 2007 VA treatment record indicated an assessment of history of hypertension, new onset.  The Veteran testified during the October 2009 videoconference hearing that his blood pressure had been high or low over the years, but he did not receive treatment for high blood pressure within one year after discharge from service.  He also testified that he was diagnosed with hypertension in 2004.  During an August 2007 VA examination for diabetes mellitus, he reported that it was diagnosed in 2000.  However, during a recent VA examination in June 2010, he again reported that it was diagnosed in 2004.  

In this regard, the evidence of record shows that there was no diagnosis of hypertension until many years after discharge after service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, given the length of time that passed between the Veteran's military service and his diagnosis of hypertension, the Board finds no evidence of hypertension or other chronic disease within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.

With regard to continuity of symptomatology, the Veteran has acknowledged that he was never treated or hospitalized for high blood pressure during service or in the 1970s following discharge from service.  See videoconference hearing transcript dated in October 2009.  Thus, service connection may not be established based on chronicity in service or post-service continuity of symptomatology for hypertension.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

While the Veteran has mentioned that he had experienced high or low blood pressure over the years, the Board finds these statements to be incredible.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, there is no medical evidence to support the Veteran's assertions that he had high blood pressure over the years after leaving service.  Furthermore, there is no evidence of a diagnosis of hypertension until many years after service.  By the Veteran's own admission, he was not diagnosed with hypertension until 2000, at the earliest.  

As to a nexus between the Veteran's current hypertension and his active military service, the June 2010 VA examiner's findings provide strong evidence against the claim.  In this regard, the June 2010 VA examiner noted that the Veteran self-reported a diagnosis of hypertension in 2004.  The VA examiner indicated that it is unlikely that the hypertension is the result of the Veteran's military service as it was diagnosed 30 years after service.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As previously indicated, the examiner concluded the Veteran's CAD is related to exposure to herbicides.  However, he provided no link between the Veteran's CAD and hypertension.
As there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

Furthermore, no medical evidence supports the assertion that the disorder is linked to his service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his hypertension to service.  

Thus, as a whole, post-service medical records provide negative evidence against the Veteran's claim as they reveal hypertension that began, at the earliest, years after service with no connection to service.

The Board emphasizes that, although the Veteran is competent to state that he has experienced symptoms associated with his hypertension over time, he is not competent to render an opinion as to the medical etiology of this disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for coronary artery disease, as due to exposure to herbicides, is granted.

Service connection for hypertension is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


